           Case 8:20-cv-02402-PJM Document 2 Filed 08/24/20 Page 1 of 2




                       IN THE UNITED STATE DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division

CAPITAL BANK, NA                                   )
2275 Research Boulevard                            )
Suite 600                                          )
Rockville, MD 20850                                )
                                                   )
      Plaintiff,                                   )
                                                   )
      v.                                           )   Civil Law No.: 20-cv-02402
                                                   )
POTOMAC CONSTRUCTION 1525 P STREET, LLC            )
A District of Columbia limited liability company   )
1734 20th Street, NW                               )
Suite B                                            )
Washington, DC 20009                               )
                                                   )
Serve: CT Corporation System                       )
       1015 15th Street, NW                        )
       Suite 1000                                  )
       Washington, DC 20005                        )
                                                   )
      And                                          )
                                                   )
MATTHEW SHKOR                                      )
1738 R Street, NW                                  )
Washington, DC 20009                               )
                                                   )
      Defendants.                                  )

                                         1
          Case 8:20-cv-02402-PJM Document 2 Filed 08/24/20 Page 2 of 2



_______________________________________

                        ENTRY OF JUDGMENT BY CONFESSION

       The Court having ordered confession of judgment by Order dated ________, judgment is

hereby entered this _____ day of ________, 2020, as follows:

Judgment in favor of the Plaintiff, Capital Bank, NA, against Defendants, POTOMAC

CONSTRUCTION 1525 P STREET, LLC and MATTHEW SHKOR, jointly and severally, in

the amount of the unpaid principal balance of Two Million Seven Hundred Seventy Nine

Thousand Nine Hundred Sixty One and 00/100 ($ 2,779,961.00) dollars, together with prior

accrued interest of Sixty Three Thousand Five Hundred Fourteen and 60/100 ($ 63,514.60)

dollars through August 19, 2020 at $868.74 per day, plus late charges of Seven Hundred Thirty

Nine and 23/100 ($739.23) dollars, plus attorneys’ fees and costs of collection of Three

Thousand Seven Hundred and no/100 ($ 3,700.00) dollars for a the total amount to be confessed

is Two Million Eight Hundred Forty Seven Thousand Nine Hundred Sixty Four and 83/100

($2,847,964.83) dollars, together with interest at the default rate of 11.25% from August 19 ,

2020 until date of judgment besides costs and reasonable attorney's fees.

Entered on: _______________                  ____________________________
                                             Clerk of Court


                              END OF ORDER




                                                2
